DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 19-22, 25-26, 28-29, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, at line 10-11, recites the panel is located to lie at an angle to a horizontal plane which is greater than 10 degrees. Line 15 then recites the panel is tilted by 20 degrees or more from the horizontal plane. It is unclear if the recitation of the panel lying at an angle to the horizontal plane is a separate limitation than the panel being tilted from the horizontal plane. It appears that applicant is merely reciting the panel lies/is tilted from the horizontal plane by an angle greater than 20 degrees and such is assumed to the purposes of examination.
Claim 32 also recites the same limitation with respect to the at least one panel lying at an angle and being tilted to the horizontal plane and the same assumptions are made with respect to claim 32 as those made with respect to claim 1 above.

Claim 29 recites the panel is formed by a first group of said series of members and a second group of said series of members. It is unclear if applicant is reciting another first group and second group of members in addition to those already recited in claim 28. Additionally, claim 29 recites “the first group” in line 4 and claim 28 already recites a first group of members in addition to the first group recited in line 2 of claim 29, therefore it is unclear to which “first group” line 4 is referring to. For examination purposes the first and second groups of claim 29 are assumed to be the already recited first and second groups of claim 28. The amendments to claim 28 recite the first and second group being arranged with an angle of offset between the first and second group of members. An angle of offset is also recited in claim 29 as a broader limitation. It is therefore unclear what limitation is being recited in claim 29, with respect to the angle of offset, as a narrower limitation is already reciting in claim 28.
Claim 33 recites the limitation "the at least one panel".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “the panel”.
The additional claims are rejected as depending from one of the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 19-22, 25, 26, 28, 29 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2014/0034580.

Claims 1, 28, 29 and 31, Chen teaches an apparatus including a panel (26 or 90) formed by a series of members (29 or see fig. 4) which are respectively located and formed so as to define a plurality of apertures (30 or see fig. 4) in the panel which pass between a first face (28 or see fig. 4) and an opposing second face (27 or see fig. 4) of the panel, wherein the panel is formed as an integral unitary panel with a first group of members (29 or see fig. 4) which are spaced apart and arrange substantially in parallel and a second group of members (29 or see fig. 4) which are spaced apart and arrange substantially parallel and the second group of members are arranged at an angle offset to the members of the first group of members so as to form a mesh with a repeating Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966). [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover 
Claims 6, 20, 21, 25 and 26, Chen further teaches the members are arranged so as to form a series of substantially parallelogram shaped apertures (30 or see fig. 4) across the panel (fig. 1-5, 18); at least a surface of the panel is subjected to a surface plasma treatment (paragraph 75); the panel comprises two panels (26, 80. 90) provided substantially in parallel and spaced apart by a predetermined distance (fig. 1-5, 18, paragraph 66); and the two panels are provided with mesh patterns of different configurations (1-5, 18, paragraph 59, 66).
Claim 7, Chen teaches as obvious the apparatus of claim 1 but does not teach the recited size of the apertures. The recited size of the apertures is merely a recitation of a change in the relative size and shape of the apertures. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
Claim 19, Chen teaches the at least one panel would be breathable, as it has apertures in it (fig. 1-5, 18).  The recitation of the mesh structure being used for the diversion of a liquid that impacts the surface is merely a recitation of intended use that does not provide any further structural limitations.

Claim 33 recites a method of using the apparatus and does not provide any further structural limitations to the apparatus. The apparatus of Chen is deemed capable of performing the recited function as the apparatus of Chen meets the structural limitations of claim 1 as detailed above.
Claim 32, Chen teaches an apparatus including a panel (26 or 90) formed by a series of members which are respectively located and formed so as to define a plurality of apertures (30 or see fig. 4), in the panel and the panel is formed as an integral unitary panel and the apertures pass between a first face and an opposing second face of the panel, the series of members are provided as a first group of members which are spaced apart and arranged substantially parallel and a second group of members which are spaced apart and arranged substantially in parallel and the second group of members are arranged at an angle offset to the members of the first group of members so as to from, in conjunction with the apertures, a mesh in the panel with a repeating patter across the panel, the first face capable of acting as an upper face impact surface and the panel is located so as to lie at an angle to the horizontal plane which is greater than 20o and the apertures formed by the first and second groups of members are a series of substantially diamond, parallelogram or polygon shaped apertures across the Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966). [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claims 1, 6-7, 19, 22, 25-26, 28-29 and 31,33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons US 5,617,681.

Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966). [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).
	Claims 6, 19, 22, 25 and 26, Lyons further teaches the members are arranged to form a series of diamond, parallelogram or polygon shaped apertures (fig. 1-14); the panel is breathable via the plurality of slots (fig. 1-14); the first surface of the panel will have some hydrophobicity or hydrophilicity and is a breathable mesh through the apertures (fig. 1-14); at least two panels are provided substantially in parallel and spaced apart by a predetermined distance (fig. 1-14) and the at least two panels are provided with patterns of apertures of different configurations as the various panels of Lyons will have apertures that do not line up exactly with the apertures of another panel (fig. 1-14).
Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
Claim 33 recites a method of using the apparatus and does not provide any further structural limitations to the apparatus. The apparatus of Lyons is deemed capable of performing the recited function as the apparatus of Lyons meets the structural limitations of claim 1 as detailed above.

Claims 1, 6-7, 19, 22, 25, 28, 29 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cagle US 2011/0132274 in view of Chen US 2014/0034580.

	Claims 1, 28, 29, 31 and 32, Cagle teaches an apparatus including a panel (15) formed by a series of members which are respectively located and formed so as to define a plurality of apertures in the panel which pass between a first face and an Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966). [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).
	Claim 6, one of ordinary skill in the art would recognize that the members would form a series of parallelogram or polygon shaped apertures across the panel, given the ordinary meaning of the word mesh.
Claim 7, Cagle teaches as obvious the apparatus of claim 1 but does not teach the recited size of the apertures or the offset angle of the members. The recited size of the apertures and offset angle of the members is merely a recitation of a change in the relative size and shape of the apertures. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).

	Claim 22, the panel of Cagle will inherently have some measure of hydrophilicity or hydrophobicity and will therefore meet the limitations of the claim.
Claim 33 recites a method of using the apparatus and does not provide any further structural limitations to the apparatus. The apparatus of Cagle in view of Chen is deemed capable of performing the recited function as the apparatus of Cagle in view of Chen meets the structural limitations of claim 1 as detailed above.

Response to Arguments
Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive.
Applicant argues that the independent claims have been amended to include the features of the angle of offset of the respective members is greater than 45 degrees and less than 90 degrees and that this particular parameter is what allows the advantages to be obtained, namely water runoff and porous breathability (the limitation of the panel being angled greater than 20 degrees to a horizontal plane is expressly taught by the prior art and therefore only the angle of offset is deemed to be obvious). Applicant has not provided a nexus between the recited angle of offset and the advantage of water runoff and porous breathability. The specification points to figure 3e as showing water stream collection efficiency. However, the only thing that figure 3e shows is that as the internal pore angle increases the water trough mesh % increases. Essentially this .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778